WILLSON, District Judge.
The act of congress of 1853 [10 Sta.t 161], in relation to the fees of the marshal for keeping vessels and other property, is perfectly clear'. The marshal is, by this law, entitled to receive from the fund in court the actual necessary expenses he has paid, or obligated himself to pay, and no more. His claim is like any other claim or lien on the fund in court; it must be established by vouchers or otherwise to the satisfaction of the court, and cannot be paid except by order of the same. Let the claim for ship-keeper’s fees be referred to the clerk to compute the amount paid by the marshal for keeping the schooner.